Exhibit STOCKHOLDERS’ AGREEMENT Relating to CLASS A COMMON STOCK and CLASS B COMMON STOCK of FAIRCHILD CORPORATION Dated as of September 5, 2008 TABLE OF CONTENTS SECTION 1. DEFINITIONS 1 SECTION 2. DURATION OF AGREEMENT 4 SECTION 3. ELECTION OF DIRECTORS 4 SECTION 4. TRANSFER RESTRICTIONS; RIGHTS OF FIRST OFFER 7 SECTION 5. DRAG-ALONG RIGHTS 10 SECTION 6. RIGHT OF PARTICIPATION IN SALES 11 SECTION 7. STEINER STOCKHOLDER OPTION ON SHARES OWNED BYPHOENIX STOCKHOLDER 12 SECTION 8. LEGEND 13 SECTION 9. SEVERABILITY 13 SECTION 10. EXPENSES 13 SECTION 11. GOVERNING LAW 14 SECTION 12. BENEFITS OF AGREEMENT 14 SECTION 13. ADDITIONAL PARTIES 14 SECTION 14. FAILURE TO COMPLY; INJUNCTIVE RELIEF 14 SECTION 15. NOTICES 15 SECTION 16. MODIFICATION 15 SECTION 17. CAPTIONS 15 SECTION 18. NOUNS AND PRONOUNS 15 SECTION 19. MERGER PROVISION 15 SECTION 20. COUNTERPARTS 15 SECTION 21. NO PRIOR AGREEMENTS 15 SECTION 22. ADJUSTMENTS FOR STOCK SPLITS, ETC. 15 SECTION 23. RULES OF USAGE 16 i EXHIBITS Exhibit AForm of Irrevocable Proxy SCHEDULES Schedule
